UNITED STATES DISTRICT COURT                                                           C/M
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------- X
                                                           :
ZEV YOURMAN,                                               :
                                Plaintiff,                 :
                                                           : MEMORANDUM
                  -against-                                : DECISION AND ORDER
                                                           :
VERIZON COMMUNICATIONS, JOSEPH                             : 20-cv-336 (BMC)
SANTOS, BRIAN BLOODGOOD, NAKIS                             :
THOMAS, MARIAN WATKINS, HANS                               :
VESTBERG, RONAN DUNNE, and J. DOES :
1-50,                                                      :
                                Defendants.                :
----------------------------------------------------------- X

COGAN, District Judge.

       Plaintiff pro se brings this action for inadequate service on his telephone line pursuant to

47 U.S.C. §§ 206, 207 and 406 and 28 U.S.C. § 1367(a). The Court grants plaintiff’s application

to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. For the reasons set forth below, the

complaint may proceed against defendants Verizon Communications and Joseph Santos. The

remaining counts and defendants, however, are dismissed.

                                        BACKGROUND

       Plaintiff alleges that his Lifeline telephone service through Verizon has been shut off

since the summer of 2018, despite his repeated efforts to have Verizon fix the issue. He claims

Verizon “fraudulently informed” him the problem was with his line in the apartment. On

October 10, 2018, in response to plaintiff’s complaints, Verizon sent one of its repairmen, Joseph

Santos, to plaintiff’s apartment. However, during this futile attempt to resolve the problem,

Santos damaged plaintiff’s apartment, left his tools, and failed to complete any work. Plaintiff

alleges that the damage “caused to [his] apartment will cost at least $80,000 to repair, not

including other damages” and that the lack of telephone service has “cut [him] off from society.”
                                           DISCUSSION

        Although pro se complaints are “held to less stringent standards than formal pleadings

drafted by lawyers,” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (internal quotation marks and

citation omitted), even a pro se complaint must plead “enough facts to state a claim to relief that

is plausible on its face,” Bell Atl. Corp. v. Twomblv, 550 U.S. 544, 570 (2007), and to “allow[]

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged,” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Moreover, pursuant to the in forma

pauperis statute, the Court must dismiss an action if it determines that it “is frivolous or

malicious,” or “fails to state a claim upon which relief may be granted,” 28 U.S.C. §

1915(e)(2)(B) (i)-(ii).

        Section 207 of the Communications Act allows “[a]ny person claiming to be damaged by

any common carrier … [to] bring suit for recovery of the damages … in any district court of the

United States [.]” 47 U.S.C. § 207. See Global Crossing Telecomms., Inc. v. Metrophones

Telecomms., Inc., 550 U.S. 45, 52-55 (2007). The statute, however, does not provide for

liability against individuals, so the complaint is dismissed as to the following Verizon

employees: Brian Bloodgood, Nakis Thomas, Marian Watkins, Hans Vestberg, Ronan Dunne

and John Does 1-50. Plaintiff’s claim that he has been deprived of telephone service can proceed

against Verizon because it is a “common carrier” under 47 U.S.C. § 153(11).

        Section 1367(a) of Title 28, United States Code, grants federal courts supplemental

jurisdiction over all claims that are so related to claims in the action within its original

jurisdiction that the related claims form part of the same case or controversy under Article III of

the Constitution. “The state and federal claims must derive from a common nucleus of operative

fact.” United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 725 (1966). “[O]nce it is


                                                   2
determined that a supplemental claim is related to the claim within the court’s original

jurisdiction such that they form the same case or controversy, supplemental jurisdiction over the

related claim is mandatory.” Itar-Tass Russian News Agency v. Russian Kurier, Inc., 140 F.3d

442, 447 (2d Cir. 1998).

       According to the complaint, Santos caused damage to plaintiff’s apartment and property

after he responded to plaintiff’s complaints to Verizon. Plaintiff’s federal claim against Verizon

resulted from Santos’ inability to fix plaintiff’s telephone service. Thus, the two claims are

related, arising from the same set of facts, and the Court will exercise supplemental jurisdiction

over plaintiff’s property damage claim against Santos.

                                         CONCLUSION

       Defendants Brian Bloodgood, Nakis Thomas, Marian Watkins, Hans Vestberg, Ronan

Dunne and John Does 1-50 are dismissed from the action pursuant to 28 U.S.C. § 1915(e)(2)(B).

No summonses shall issue against these defendants. However, the complaint may proceed

against defendants Verizon Communications and Joseph Santos. The Court directs the Clerk of

Court to issue summonses against these defendants and directs the United States Marshals

Service to serve the summonses and complaint on them. The Court refers this matter to

Magistrate Judge Lois Bloom for pretrial supervision.

       The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal would not be taken




                                                 3
in good faith and therefore in forma pauperis status is denied for purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.                                  Digitally signed by Brian M.
                                             Cogan
                                             ____________________________________
                                                                U.S.D.J.

Dated: Brooklyn, New York
       February 2, 2020




                                                4
